Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 2, 12, 13, and 23 were cancelled.  Claims 1 and 15 were currently amended and independent claim 24 was added.  Claims 3-11, 14 and 17-22 are original or were previously presented.  Claim 24 is cancelled herein by examiner’s amendment.  Claims 1, 3-11, 14-22 and 25 remain pending and have been fully considered.  The now pending claims are directed to a system or apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification and 35 USC §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the application.
Response to Amendment
Applicant amended the claims and added a new claim.  The amendments are partly based on a discussion  on July 7, 2022. See related interview summary of July 14, 2022.  How the new claim raised concerns which were discussed with an applicant representative.  AR authorized a claim cancellation, an added claim and a title change.  See related Interview Summary attached.

EXAMINER’S AMENDMENT
A claim amendment is necessary to advance prosecution at this juncture.  Also, since the claims are drawn solely to an apparatus, the title of the invention is not descriptive.  A new title more clearly indicative of the invention to which the claims are directed is suggested.
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Victor Wasylyna on August 26, 2022.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s July 13, 2022 submittal, as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
SYSTEM FOR AMMONIA DISTILLATION
Amendments to the Claims:
Claim 24.  (Canceled).
Claim 25.  (New)	The system of Claim 15, wherein said corrosion inhibitor is anhydrous.	
Allowable Subject Matter
Claims 1, 3-11, 14-22 and 25 are allowed.  Claims 1 and 15 are independent claims.  Claim 1 is exemplary and follows: 
Claim 1:	A system for ammonia distillation comprising: 
a source of liquid ammonia configured to enable distillation of liquid ammonia to form an ammonia vapor; 
a condenser fluidly directly coupled to the source of liquid ammonia and configured to condense the ammonia vapor into liquid anhydrous ammonia; 
a flush tank fluidly directly coupled to the condenser and configured to receive a flushed portion of said liquid anhydrous ammonia from the condenser; 
a collection tank fluidly coupled to the condenser and configured to receive a collected portion of said liquid anhydrous ammonia; and
a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor to said collected portion of said liquid anhydrous ammonia to yield corrosion-inhibiting liquid anhydrous ammonia, 
wherein said collected portion of said liquid anhydrous ammonia has a purity, and 
wherein said purity of said collected portion of said liquid anhydrous ammonia is at least approximately ten times greater than a purity of said liquid ammonia.
The following is an examiner’s statement of reasons for allowance:  
In the latest office action, examiner employed the combination of Belot (EP-0976850-A2, Feb. 2, 2000), Nurmi (US-6647930-B2, Nov. 18, 2003) and Benderly (US-20020124728-A1, Sep. 12, 2002) to address the claims.  One difference between the combination and the claimed invention is how the various components are connected.  That is, whether there are direct or indirect connections to the components.  Applicant amended claims 1 and 15 to specify certain direct fluid connections.  Due to these amendments, along with the overall structures and functions, examiner is satisfied that the claims distinguish over the combination and that it is not prima facie obvious to make the combination considering all the components and the expected functionality of each of the claimed systems.  Additionally, upon a further search and consideration, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a system for ammonia distillation with the claimed features substantially as described in the currently amended independent claims 1 and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
Examiner, Art Unit 1779                                                                                                                                                                                                        08/26/2022